EXHIBIT 10.7 NEWCARDIO, INC. EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of October 31, 2007 by and between NewCardio, Inc., a Delaware corporation (the "Company"), and Kenneth Londoner (the "Executive"). BACKGROUND A.The Company desires to retain the services of the Executive as Vice President of Corporate Business Development of the Company from the date of this Agreement (the "Effective Date"). The Company also desires to provide employment security to the Executive, thereby inducing the Executive to continue employment with the Company and enhancing the Executive's ability to perform effectively. B.The Executive is willing to be employed by the Company on the terms and subject to the conditions set forth in this Agreement. THE PARTIES AGREE AS FOLLOWS: 1. Title, Duties and Responsibilities. 1.1 Title.
